Citation Nr: 0904660	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  04-19 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for insomnia.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1997 to 
December 2001.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The matter was subsequently 
transferred to the RO in Atlanta, Georgia.

The Veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in March 2008.  
A transcript of the hearing is associated with the Veteran's 
claims folder.

In May 2008, the Board remanded this issue for additional 
evidentiary development.  It has since been returned to the 
Board for further appellate action.  


FINDING OF FACT

The Veteran's insomnia is not etiologically related to 
service.


CONCLUSION OF LAW

Insomnia was not incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under 
the VCAA by letter mailed in February 2004, after its initial 
adjudication of the claim.  The Veteran was also provided 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability for 
which service connection is sought after the initial 
adjudication, but the Board finds that there is no prejudice 
to him in proceeding with the issuance of a final decision.  
Following the provision of the required notice and the 
completion of all indicated development of the record, the RO 
readjudicated the Veteran's claim in November 2006.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim).  There is no indication or 
reason to believe that the ultimate decision of the RO on the 
merits of the claim would have been different had VCAA notice 
been provided before the initial adjudication of the claim.

With respect to VA's duty to assist, the record reflects that 
the Veteran's service treatment records and VA medical 
records have been obtained.  

The Board further notes that the Veteran failed to report for 
VA examinations in August 2008 without explanation, and he 
has not requested that the examination be rescheduled.  The 
Court has held that VA's duty to assist a veteran in 
developing the facts and evidence pertinent to a claim is not 
a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  It is the responsibility of veterans to 
cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
In light of these circumstances, the Board is satisfied that 
VA has complied with the duty to assist provisions of the 
VCAA and the pertinent implementing regulation.  Thus, in 
accordance with the provisions of 38 C.F.R. § 3.655 (2008), 
the Board will decide the claim based on the current record.

The Board has also considered the Veteran's contention that 
the VA polysomnogram provided in response to his claim was 
inadequate and did not fully and accurately reflect the 
extent of his insomnia, as he claims that he did not sleep 
for the entire test.  However, a report of the study notes 
that the test was attended by a technologist at all times.  
The examination data reports total sleep time and the various 
sleep stages.  There is no indication on the report that the 
Veteran was not actually asleep during the test.  In the 
Board's opinion, the examination report is adequate for 
adjudication purposes.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, direct service connection may not be granted 
without medical evidence of a current disability, medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R.            § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Analysis

The Veteran contends that he is entitled to service 
connection for insomnia because this condition arose out of 
his active service.  He alleges that he only sleeps 
approximately 2 hours per night.  He believes that the source 
of this insomnia relates back to his demanding schedule in 
service, where he worked erratic hours and his sleep was 
frequently disrupted, and to an incident in service where he 
dropped 50 feet into the ocean during a rescue mission 
training exercise.

The Veteran's service treatment records reveal that during a 
pre-discharge medical examination in August 2001, the Veteran 
claimed that he had developed insomnia during service.  He 
told the examiner that he slept about 2 hours a night, and he 
thought this condition was in part due to changing from night 
duty to day duty, and then from day duty back to night duty.  
The examiner noted a diagnosis of "insomnia related to 
military duty hours."  The separation examination from 
August 2001 notes "fatigue" secondary to a changing sleep 
schedule.

Post-service VAMC records from 2006 indicate that the Veteran 
complained on numerous occasions of insomnia and inability to 
sleep.  In March 2006, the Veteran claimed that he could not 
sleep due to bad dreams.  He denied depressive symptoms, 
thoughts of suicide or self-harm, but the examiner noted that 
he had increased hypervigilance when sleeping, difficulty 
falling and staying asleep, and possibly an exaggerated 
startled response.  The examiner assessed the Veteran's 
condition as not meeting all the symptoms for post-traumatic 
stress disorder, but assigned a diagnosis of anxiety disorder 
not otherwise specified, with related insomnia.  In May 2006, 
the Veteran reported intrusive dreams and thoughts about 
traumatic military experiences which prevent him from 
sleeping.  A plan of supportive psychotherapy was noted.

The Veteran participated in a VA sleep study in January 2006.  
The results of the polysomnography indicate that there was a 
mild reduction in the amount of REM sleep, but otherwise the 
hypnogram was normal.  Sleep efficiency was good, and there 
was no evidence of a sleep disorder.

The Veteran was also afforded a hearing before the Board in 
March 2008.  During the hearing, the Veteran recalled 
experiencing insomnia since early 1999.  He attributed his 
insomnia to the high level of stress in his position in the 
Marines.  In particular, the Veteran stated he was rarely 
able to sleep without disturbances in the barracks, and he 
often had to work a demanding schedule, switching between 
various shifts during the night and the day.  The Veteran 
also recalled a traumatic incident that he believed was 
secondarily related to his sleep disturbances.  While 
conducting search and rescue mission training, the Veteran 
dropped approximately 50 feet into the ocean after the 
helicopter that was supporting him malfunctioned.  

Various statements from the Veteran from 2006 through 2008 
reveal that the Veteran's sleep had impacted his social life 
and ability to maintain employment.  In March 2008, the 
Veteran wrote that he "never once remember getting over 2 
hours of sleep in the military."  In March 2006, the Veteran 
noted that he didn't sleep soundly, has nightmares, and 
startles very easily.  He did take sleep medication at one 
point, but stopped because they made him feel "hung over."

After careful consideration of the evidence of record, the 
Board concludes that service connection is not warranted for 
the Veteran's insomnia.  Although the polysomnography test 
revealed no sleep disorders, VAMC reports indicate that that 
the Veteran received treatment and therapy for his insomnia.  
Insomnia is also indicated on the Veteran's separation 
examination.  However, the medical evidence of record does 
not establish that any current disorder manifested by 
insomnia is related to service.  VAMC records that the 
Veteran's insomnia is related to an anxiety disorder, but do 
not connect this condition to service.

The Board has also considered the Veteran's various 
statements.  Although the Veteran might sincerely believe 
that his insomnia is related to service, as a lay person, he 
is not competent to diagnose an insomnia condition or to 
provide an opinion concerning its etiology.  In view of the 
absence of any competent medical evidence linking the 
condition to service, the Board must conclude that the 
preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for insomnia is denied.




____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


